Case: 13-40773      Document: 00512816073         Page: 1    Date Filed: 10/27/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40773
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 27, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FRANCISCO SIERRA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:07-CR-293


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Francisco Sierra challenges the 200-month term of imprisonment
imposed following his guilty plea conviction for possession with intent to
distribute approximately 1,234 kilograms of marijuana. As in the district
court, Sierra contends that he was entitled to a mitigating role adjustment
pursuant to U.S.S.G. § 3B1.2 because his role in the offense was limited to
driving a tractor-trailer containing marijuana. Additionally, Sierra contends


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40773     Document: 00512816073      Page: 2   Date Filed: 10/27/2014


                                 No. 13-40773

that, in denying a role reduction, the district court improperly considered his
prior criminal convictions as relevant conduct.
      The role adjustments of § 3B1.2 are not available to defendants
sentenced under U.S.S.G. § 4B1.1. See United States v. Cashaw, 625 F.3d 271,
274 (5th Cir. 2010).    Because Sierra’s offense level was calculated under
§ 4B1.1, we find no error. See id.
      The judgment of the district court is AFFIRMED.




                                      2